

Exhibit 10.23
AWARD AGREEMENT SUPPLEMENT
This Award Agreement Supplement (this “Supplement”) provides terms that are part
of your Award Agreement (the “Agreement”) under the Brighthouse Financial, Inc.
2017 Stock and Incentive Compensation Plan (the “2017 Plan”). In this
Supplement, “Award” refers to the Performance Shares, Restricted Stock Units,
Stock Options, Performance Units, or Restricted Units, that are the subject of
the Award Agreement. All capitalized terms used in this document that are not
defined herein are defined in the 2017 Plan document.
S-1. Change of Status.
(a)    The terms of this Section S-1 describe how various events affect your
Covered Award, subject to Sections S-14(b) (“Non-Disparagement”), S-14(c)
(“Violation of Agreement to Protect”), and S-14(d) (“Restrictions Applicable to
Insiders and Section 16 Officers”). “Covered Award” shall refer to:
(1)    your unexercised Stock Options;
(2)    your Restricted Stock Units or Restricted Units during their Period of
Restriction (Outstanding Unit Tranches during their Period of Restriction, in
case of Restricted Stock Units or Restricted Units divided into Unit Tranches);
or
(3)    your Performance Shares or Performance Units during their Performance
Period.
(b)    For purposes of this Section S-1, your transfer between the Company and
an Affiliate, or among Affiliates, will not be a termination of employment, but
any other termination of employment with the Company or any of its Affiliates
(including the end of your employer’s status as an Affiliate) will be a
termination of employment. The terms of this Section S-1 shall apply as
provided, except as otherwise determined by the Committee. Any payment will be
made at the time specified in Section S-7 (“Timing of Payment”).
(c)    Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees, or under another plan or under another disability insurance
policy issued to you provided that you can prove the existence of such coverage
and that you are receiving long-term disability payments from the carrier that
issued the coverage, then the Standard Terms will continue to apply to your
Covered Award. Once this Section S-1(c) applies, then none of Section S-1(d)
(“Death”), Section S-1(e) (“Post-Employment Award Continuation”), Section S-1(g)
(“Other Termination of Employment”) or Section S-1(h) (“Other Termination of
Employment”) will apply to your Covered Award, even if you subsequently return
to active service. Section S-1(f) (“Termination for Cause”) will continue to
apply to your Covered Award, and will supersede the terms of this Section S-1
(c).
(d)    Death. In the event that your employment with the Company or an Affiliate
terminates due to your death:
(1)    all of your Stock Options in your Covered Award will be immediately
exercisable and will remain exercisable through the end of the period provided
by the Standard Terms; or
(2)    any other Covered Award payable in Shares under the Standard Terms will
be due and payable in the form of Shares (or cash at a value equal to the number
of Shares otherwise payable under the Covered Award multiplied by Closing Price
on the date of your death, if so determined by the Committee), without
multiplication by any Final Performance Factor that might be applicable under
the Standard Terms (in the case of Performance Shares or Performance Units).
(3)    any other Covered Award payable in cash under the Standard Terms will be
due and payable in cash at a value equal to the number of units in the Covered
Award multiplied by the Closing Price on the date of your death.
(e)    Post-Employment Award Continuation.
(1)    If your employment with the Company or an Affiliate terminates (other
than for Cause) on or after your Rule of 65 Date, as defined below, then the
Standard Terms will continue to apply to your Covered Award as if you remained
in active employment.
(2)    For this purpose:
a.    the “Rule of 65 Date” means the date that the sum of your total completed
years of age plus total Service is equal to or greater than sixty-five (65), so
long as your Service (as defined below) is equal to or greater than five (5);
and
b.    “Service” means the aggregate number of completed years of employment with
MetLife, the Company and its Affiliates (solely during your employer’s status as
an Affiliate), as conclusively determined by the Company without regard to any
later determinations or findings regarding your employment status by any third
party.
(f)    Termination for Cause. In the event that your employment with the Company
or an Affiliate terminates for Cause, your Covered Award will be forfeited
immediately.
(g)    Involuntary Termination by the Company without Cause. In the event that
your employment with the Company or an Affiliate is involuntarily terminated by
the Company or such Affiliate without Cause, provided that you execute and do
not revoke a separation agreement and release as offered to you by the Company
within the time period(s) specified in the separation agreement, then the
Standard Terms will continue to apply to your Covered Award as if you remained
in active employment.
(h)    Other Termination of Employment. If none of Sections S-1(c) (“Long Term
Disability”), (d) (“Death”), (e) (“Post-Employment Award Continuation”), (f)
(“Termination for Cause”), or (g) (“Involuntary Termination by the Company
without Cause”) applies, then:
(1)    your Stock Options or Option Units in your Covered Award that are
exercisable as of your date of termination will remain exercisable until the
close of business on the thirtieth (30th) calendar day after the date of the
termination of your employment or until they would expire under the Standard
Terms, whichever period is shorter, and all of your Stock Options in your
Covered Award that are not exercisable at the date of termination of your
employment will be forfeited immediately upon your termination of employment;
and
(2)    your Restricted Stock Units or Restricted Units in your Covered Award
will be forfeited immediately upon your termination of employment.
S-2.     Change of Control.
(a)    The terms of this Section S-2 describe how a Change of Control will
affect your Covered Award . If a Change of Control occurs prior to any of the
events described in Section S-1, or, unless the Change in Control does not
constitute a change in ownership or effective control, or a change in the
ownership of a substantial portion of the assets, of the Company for purposes of
Section 409A, subsequent to the events described in Section S-1(c) (“Long Term
Disability”), Section S-1(e) (“Post-Employment Award Continuation”) or Section
S-1(g) (“Involuntary Termination by the Company without Cause”), this Section
S-2 will supersede the terms of Section S-1. If any of the events described in
the provisions of Section S-1(d) (“Death”), Section S-1(f) (“Termination for
Cause”), or Section S-1(g) (“Other Employment Termination”) occurs prior to a
Change of Control, the applicable terms of Section S-1 will supersede the terms
of this Section S-2.
(b)    The terms of Section S-2(c) below will not apply to your Covered Award if
the Committee reasonably determines in good faith, prior to the Change of
Control, that you have been granted an Alternative Award for your Covered Award
pursuant to Section 14.1 of the 2017 Plan; provided that no Alternative Award
may be granted in respect of any Award (i) following the events described in
Section S-1(c) (“Long Term Disability”) or Section S-1(g) (“Involuntary
Termination by the Company without Cause”) or (ii) after satisfying the Rule of
65 Date set forth in Section S-1 (e) (“Post-Employment Award Continuation”) if
granting such Alternative Award would result in a violation of Section 409A. In
the event that you receive an Alternative Award and your employment is
involuntarily terminated without Cause or Constructively Terminated (as defined
in the 2017 Plan) following the Change of Control, your Alternative Award shall
be treated as follows: (1) all of your Stock Options in your Alternative Award
will be immediately exercisable and will remain exercisable through the end of
the period provided by the Standard Terms; (2) any other Alternative Award
payable in Shares will be due and payable in cash at a value equal to the number
of Shares otherwise payable under the Alternative Award multiplied by Closing
Price on the date of your termination of employment, without multiplication by
any Final Performance Factor that might be applicable (in the case of
Alternative Awards issued in respect of Performance Shares or Performance
Units); and (3) any other Alternative Award payable in cash will be due and
payable in cash at a value equal to the number of units in the Alternative Award
multiplied by the Closing Price on the date of your termination of employment.
Any such Alternative Award shall not accelerate the timing of payment or
otherwise violate Code Section 409A; provided, that, in the event that your
employment is involuntarily terminated without Cause or Constructively
Terminated (as defined in the 2017 Plan) upon or within two (2) years following
a Change of Control that is a “change of control” as defined under Code Section
409A, payment will be made at the time specified in Section S-7 (“Timing of
Payment”).
(c)    Except as provided in Section S-2(b) above, and unless otherwise
prohibited under law or by applicable rules of a national security exchange, if
a Change of Control occurs:
(1)    all of your Stock Options in your Covered Award will be immediately
exercisable and will remain exercisable through the end of the period provided
by the Standard Terms, unless the Committee elects to redeem your Stock Options
for a cash payment equal to the Change of Control Price less the Exercise Price,
multiplied by the number of exercisable Stock Options that you have not yet
exercised; and
(2)    any other Covered Award payable in Shares will be due and payable in the
form of cash at a value equal to the number of Shares or units in the Covered
Award multiplied by the Change of Control Price without multiplication by any
Final Performance Factor that might be applicable under the Standard Terms (in
the case of Performance Shares or Performance Units).
S-3    Nontransferability of Award. Except as provided in Section S-4, the 2017
Plan or as otherwise permitted by the Committee, you may not sell, transfer,
pledge, assign or otherwise alienate or hypothecate any of your Award, and all
rights with respect to your Award are exercisable during your lifetime only by
you.
S-4    Payment to Estate or Beneficiary Designation. You may name one or more
beneficiary or beneficiaries who may then exercise any right under this
Agreement in the event of your death. Each beneficiary designation for such
purpose will revoke all such prior designations. Beneficiary designations must
be properly completed on a form prescribed by the Committee and must be filed
with the Company during your lifetime. If you have not designated a beneficiary
at the time of your death, then the beneficiary shall be the individual named as
the beneficiary for your employer provided life insurance coverage. If there is
no beneficiary for employer provided life insurance coverage for any reason,
then the beneficiary shall be your estate.
S-5    Tax Withholding. The Company or an Affiliate shall deduct or withhold, or
require you to remit to the Company or any Affiliate, amounts it determines are
sufficient to satisfy federal, state and local taxes, domestic or other
(including your FICA or other employment tax obligations or tax penalties that
can be assessed against you, including but not limited to those under Code
Section 409A) that the Company or any Affiliate determines is required by law or
regulation to be withheld with or respect to any taxable event arising or as a
result of your Award or the application of the 2017 Plan to your Award. To
satisfy these withholding requirements, the Company or an Affiliate may withhold
amounts from payment made under this Agreement, or from other payments due to
you to the extent permissible under law. The Company will defer payment of cash
or the issuance of Shares, as applicable, until this requirement is satisfied.
To the extent Shares are payable to you under your Award and you are an
executive officer subject to Section 16 of the Exchange Act, you may direct the
Company to satisfy the withholding requirement by withholding Shares otherwise
issuable to you based on the Fair Market Value of a Share on the date the
taxable event with respect to your Award occurs. To the extent Shares are
payable to you under your Award and you are not an executive officer subject to
Section 16, the Company may elect to satisfy the withholding requirement by
withholding Shares otherwise issuable based on the Fair Market Value of a Share
on the date the taxable event with respect to your Award occurs.
S-6. Adjustments. The Committee will make appropriate adjustments in the terms
and conditions of your Award as provided in Section 4.2 of the 2017 Plan, and
may make adjustments in the terms and conditions of your Award as provided in
Section 15.2 of the 2017 Plan. The Committee’s determinations in this regard
will be conclusive.
S-7. Timing of Payment.
(a)    To the extent applicable, this Agreement is intended to comply with Code
Section 409A and shall be interpreted accordingly.
(1)    If payment is due and payable for Awards that are Restricted Stock Units
or Restricted Units (including Unit Tranches) under the Standard Terms, payment
will be made on or following the date the applicable Period of Restriction ends
but no later than the end of the calendar year in which the applicable Period of
Restriction ends.
(2)    If payment is due and payable under the terms of Section S-1(d)
(“Death”), it will be made upon your death.
(3)    Any Alternative Award shall not accelerate the timing of payment; except,
that, with respect to Alternative Awards granted in respect of Restricted Stock
Units or Restricted Units (including Unit Tranches), if payment is due and
payable under Section S-2(b) in the event that your employment is involuntarily
terminated without Cause or Constructively Terminated (as defined in the 2017
Plan) upon or within two (2) years following a Change of Control that is a
“change of control” as defined under Code Section 409A, it will be made in cash
within thirty (30) days of your termination of employment or, if you are a
“specified employee” as defined under Code Section 409A, it will be made six (6)
months after the termination of your employment (or, to the extent Code Section
409A applies to your Award, six (6) months after your “separation from service”
under Code Section 409A, if that is a different date).
(4)    If payment is due and payable under Section S-2(c):
a.    if the Change of Control that causes payment to be due and payable is a
“change of control” as defined under Code Section 409A, such sum shall be paid
to you within thirty (30) days after the Change of Control; or
b.    if the Change of Control that causes payment to be due and payable is not
a “change of control” as defined under Code Section 409A, such sum shall be paid
to you at the time determined under Section S-7(a)(1) on the same basis as if
the Standard Terms applied.
S-8. Closing Price. For purposes of this Agreement, Closing Price will mean the
closing price of a Share as reported in the principal consolidated transaction
reporting system for the National Association of Securities Dealers Automated
Quotations (or on such other recognized quotation system on which the trading
prices of the Shares are quoted at the relevant time), or in the event that
there are no Share transactions reported on such tape or other system on the
applicable date, the closing price on the immediately preceding date on which
Share transactions were reported. Closing Price shall constitute “Fair Market
Value” under the 2017 Plan for all purposes related to your Award.
S-9. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliate to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.
S-10. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws. Except as
otherwise provided in the Company’s Certificate of Incorporation or By-Laws, any
action to enforce this Agreement or any action otherwise regarding this
Agreement must be brought in a court in the State of New York to which
jurisdiction the Company and you consent.
S-11. Miscellaneous.
(a)    For purposes of this Agreement, “Committee” includes any direct or
indirect delegate of the Committee as defined in the 2017 Plan and (unless
otherwise indicated) the word “Section” refers to a Section in this Agreement.
Any other capitalized word used in this Agreement and not defined in this
Agreement, including each form of that word, is defined in the 2017 Plan.
(b)    Any determination or interpretation by the Committee pursuant to this
Agreement will be final and conclusive. In the event of a conflict between any
term of this Agreement and the terms of the 2017 Plan, the terms of the 2017
Plan control. This Agreement and the 2017 Plan represent the entire agreement
between you and the Company, and you and all Affiliates, regarding your Award.
No promises, terms, or agreements of any kind regarding your Award that are not
set forth, or referred to, in this Agreement or in the 2017 Plan are part of
this Agreement. In the event any provision of this Agreement is held illegal or
invalid, the rest of this Agreement will remain enforceable.
(c)    Your Award is not Shares and do not give you the rights of a holder of
Shares. You will not be credited with anything additional with respect to your
Award on account of any dividend paid on Shares.
(d)    The Committee may, in its discretion, settle an Award otherwise payable
in Shares instead in the form of cash, to the extent settlement in Shares is
prohibited by law or would require you or the Company to obtain the approval of
any governmental and/or regulatory body. The Committee may, in its discretion,
require you at any time to immediately sell Shares you acquire under this
Agreement, in which case, the Company shall have the authority to issue sales
instructions in relation to such Shares on your behalf. If the Committee
determines that applicable law requires that you receive fewer Shares or a
lesser amount of cash than that otherwise determined under this terms of this
Agreement, you will receive that number of Shares or amount of cash the
Committee determines is due under applicable law. No Shares will be issued or no
cash will be paid if that issuance or payment would result in a violation of
applicable law, including United States securities laws and any other applicable
securities laws.
(e)    The issuance of Shares or payment of cash pursuant to your Award is
subject to all applicable laws, rules and regulations, and to any approvals by
any governmental agencies or national securities exchanges as may be required.
The Company’s grant of the Award to you is not intended to be a public offering
of securities outside the United States, and the Company has not submitted any
registration statement, prospectus, or other securities filing with authorities
outside the United States, except where required by law. Your Award has not
been, and will not be, reviewed by or registered with any securities authorities
outside the United States
(f)    You agree to repatriate all payments under this Agreement or cash
attributable to Shares you acquire under this Agreement to the extent required
under any applicable legal requirements, such as foreign exchange rules and
regulations in your country of residence or country of employment.
(g)    Your Award is subject to any Company compensation recoupment policy in
effect from time to time.
(h)    Regardless of any action the Company or any Affiliate takes with respect
to any or all tax withholding (including social insurance contributions and
payment on account obligations, if any), you acknowledge that the ultimate
liability for all such taxes is and remains your responsibility (or that of your
beneficiary or estate) and that neither the Company nor any Affiliate makes any
representations or undertakings regarding the treatment of any tax withholding
in connection with any aspect of any of your Award, including the grant or
payment on account of the Award, and that neither the Company nor any Affiliate
commits to structure the terms of the grant of or any aspect of any Award to
reduce or eliminate your (or you estate’s or any heir’s) liability for such tax.
You agree to take any and all actions as may be required to comply with your
personal tax obligations.
(i)    You agree that this Agreement and any other documents related to the 2017
Plan or your Award are to be presented to you in English, except where
prohibited by law. If any such document is translated into a language other than
English, the English version will control, to the extent permitted by applicable
law.
(j)    The collection, processing and transfer of your personal data
(collectively “Data Handling”) is necessary for the Company’s administration of
the 2017 Plan, this Agreement and your Award, and such Data Handling shall be
done consistent with applicable law, the data privacy consents, if any, signed
by you, the terms of your employment contract (if any) and/or your local
company’s governing policies with respect to data privacy.
(k)    In accepting this Agreement, you acknowledge, to the extent allowed by
law, that:
(1)    The 2017 Plan and this Agreement are each established voluntarily by the
Company, and that each is discretionary in nature and may be modified, suspended
or terminated at any time, as provided in the 2017 Plan and this Agreement,
respectively, and such change or the end of your participation in the 2017 Plan
shall not constitute a change or impairment of the terms and conditions of your
employment or give rise to any liability to you;
(2)    the grant of your Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of Awards, or benefits
in lieu of an Award, even if Awards have been granted repeatedly in the past;
(3)    all decisions with respect to future Award grants, if any, will be at the
discretion of the Committee, including, but not limited to, the timing of any
grants, the number of units or Shares in any Award, and vesting provisions;
(4)    your participation in the 2017 Plan is voluntary;
(5)    the Award is an extraordinary item which is outside the terms and
conditions of your employment and the scope of your employment contract, if any;
(6)    the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
(7)    the Award grant will not be interpreted to form an employment contract or
relationship with any Affiliate or the Company, and you are not an employee of
the Company;
(8)    the future Closing Price of Shares is unknown and cannot be predicted
with certainty;
(9)    to the fullest extent permitted by law, no claim or entitlement to
compensation or damages arises from termination of the Award or diminution in
value of the Award and you irrevocably release the Company and each Affiliate
from any such claim that may arise; and
(10)    in the event of the termination of your employment, neither your
eligibility, nor any right to receive Awards, nor any period within which
payment may be made on account of your Award, if any, will be extended beyond
the period specified under this Agreement by any notice period mandated under
law (e.g., active employment would not include a period of “garden leave” or
similar period pursuant to local law); furthermore, in the event of the
termination of your employment, your right to payment on account of your Award,
if any, will not be extended by any notice period mandated under law; and
(11)    you have been granted your Award as a consequence of the commercial
relationship between the Company and the Affiliate that employs you, and the
Affiliate that employs you is your sole employer.
(l)    The Company may impose other requirements as a condition of your Award,
to the extent the Committee determines, in its discretion, that such other
requirements are necessary or advisable in order to comply with law or
facilitate the operation or administration of this Agreement, your Award, or the
2017 Plan. To the extent the Company determines in its discretion that you are
required to execute any document or undertaking for this purpose, you agree to
do so.
S-12. Amendments. The Committee has the exclusive right to amend this Agreement
as long as the amendment does not adversely affect any of your
previously-granted Awards in any material way (without your written consent) and
is otherwise consistent with the 2017 Plan. The Company will give written notice
to you (or, in the event of your death, to your beneficiary or estate) of any
amendment as promptly as practicable after its adoption.
S-13. Agreement to Protect Corporate Property. If, as and when the Company or
any Affiliate that employs you, adopts an Agreement to Protect Corporate
Property (a “Property Agreement”), then the grant of your Award is subject to
and contingent upon your execution of the Property Agreement within the time
frame specified by the Company and in the method specified by the Company. If
the Company does not receive your executed Property Agreement within the time
frame specified by the Company, then this Agreement and the Award granted to you
will be void. The Committee may, in its sole discretion, allow an extension of
time for you to return your signed Property Agreement.
S-14. Restrictive Covenants.
(a)    The terms of this Section S-14 shall apply notwithstanding any other
terms of this Agreement, other than Section S-2 (“Change of Control”), to the
contrary. If a Change of Control occurs prior to any “finding” described in this
Section S-14, any applicable terms of Section S-2 (“Change of Control”) will
supersede the terms of this Section S-14. Notwithstanding the terms of Section
S-10 (“Governing Law; Choice of Forum”) to the contrary, this Section S-14 will
be construed in accordance with and governed by the laws of the State of North
Carolina regardless of the law that might be applied under principles of
conflict of laws.
(b)    Non-Disparagement. Your Award shall be forfeited if the Committee finds
that you have, at any time after your employment ends and before your Award is
paid to you (in the case of Performance Shares, Performance Units, Restricted
Stock Units, or Restricted Units) or exercised by you (in the case of Stock
Options), made statements that damage, disparage, or otherwise diminish the
reputation or business of the Company, any of its Affiliates, or of any their
respective employees, officers, directors, products, or services, with the
exception of truthful statements that are compelled by law or otherwise
authorized pursuant to legal or administrative processes.
(c)    Violation of Agreement to Protect Corporate Property. Your Award shall be
forfeited if the Committee finds that you have, at any time before your Award is
paid to you (in the case of Performance Shares, Performance Units, Restricted
Stock Units, or Restricted Units) or exercised by you (in the case of Stock
Options), violated any of the terms of any Property Agreement.
(d)    Restrictions Applicable to Insiders and Section 16 Officers.
(1)    The terms of this Section S-14(d) shall apply if you are an Insider at
any time during the Performance Period (in the case of Performance Shares or
Performance Units) or Period of Restriction (in the case of Restricted Stock
Units or Restricted Units), or at any time prior to your exercise of each of
your Stock Options, notwithstanding any other terms of this Agreement, other
than Section S-2 (“Change of Control”), to the contrary.
(2)    If the Committee reasonably finds that, at any time during the
Performance Period (in the case of Performance Shares or Performance Units) or
Period of Restriction (in the case of Restricted Stock Units or Restricted
Units), or at any time prior to your exercise of each of your Stock Options,
whether during your employment with the Company and its Affiliates or
thereafter, you directly or indirectly owned any interest in, managed,
controlled, participated in, consulted with, or rendered services, as an
officer, director, employee, partner, member, consultant, independent contractor
or agent, to any person or entities currently engaged in business activities
which compete (or will compete based on the anticipated plans of the Company or
an Affiliate at the time of your employment termination) with the business of
the Company or an Affiliate in any country in which the Company or an Affiliate
conducts business or has plans to conduct business during your employment or as
of the date your employment terminated, then, to the maximum extent permissible
by law, your Award and any payments otherwise due under your separation
agreement, if any, under Section S-1(g) (“Involuntary Termination by the Company
without Cause”) will be immediately forfeit.
S-16. Deadline to Accept. If you wish to accept the terms of this Agreement you
must do so by the electronic means made available to you within sixty (60) days
after receiving this Agreement. The Committee may, in its sole discretion,
extend the time within which you may accept this Agreement.




1

